Citation Nr: 1413140	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  05-16 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for urethral stricture with urinary tract infections and prostatitis, currently rated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION


The Veteran served on active duty from August 1966 to September 1972, including service in Vietnam for which he received, among other awards, the Purple Heart and Combat Infantry Badge.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

After the April 2005 rating decision that granted service connection for urethral stricture with urinary tract infections and prostatitis, the Veteran filed a notice of disagreement in May 2005 concerning only the effective date of the grant of service connection (without mention of disagreeing with the 10 percent rating assigned).  However, the RO issued an August 2006 rating decision that was mailed to the Veteran in September 2006 that denied both an earlier effective date and an evaluation in excess of 10 percent. 

The Veteran submitted a notice of disagreement in October 2006 in which he disagreed with the September 2006 rating decision on the "earlier effective date for service connection of urethral stricture with urinary tract infections and prostatitis and evaluation of 10%."  (Emphasis added).  In May 2007, a statement of the case (SOC) was issued on both the effective date for urethral stricture with urinary tract infections and prostatitis and the 10 percent evaluation for the urethral stricture with urinary tract infections and prostatitis.  The Veteran perfected his appeal by way of a July 2007 substantive appeal on which he checked the box indicating he wanted to "appeal all of the issues."  

The subsequent November 2007 supplemental statement of the case addressed 13 issues, including the effective date for the urethral stricture with urinary tract infections and prostatitis; however, this SSOC did not address the claim for an increased evaluation for the urethral stricture with urinary tract infections and prostatitis. 

While the claim for an earlier effective date for the urethral stricture with urinary tract infections and prostatitis was ultimately decided in an August 2011 Board decision, there is no indication in the claims folder that the Veteran has withdrawn this issue of an increased evaluation for the urethral stricture with urinary tract 
infections and prostatitis and this claim for an increased evaluation remains pending.  As a result, the issue will be adjudicated herein.

This matter was remanded by the Board for further development in September 2013.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There are duplicate documents uploaded onto Virtual VA.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of the complete electronic record.


FINDING OF FACT

The Veteran's urethral stricture with urinary tract infections and prostatitis is predominantly productive of voiding dysfunction manifest by urinary frequency of night-time voiding of three to four times per night.  


CONCLUSION OF LAW

The criteria for a 20 percent rating for service-connected urethral stricture with urinary tract infections and prostatitis have been met.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code (DC) 7518 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) defines VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  For increased rating claims, the VCAA requires generic notice of the type of evidence needed to substantiate the claim, i.e., evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Such VCAA-compliant notice letter was sent in March 2006.  

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The March 2007 SOC readjudicated the claim for an increased rating and the Veteran was made aware of the types of evidence that are relevant in deciding his claim and the applicable rating criteria.

Here, VA's duty to notify has been satisfied as discussed above.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records and relevant post-service VA medical records have been obtained.  Also, in accordance with a Board remand in September 2013, the RO obtained additional VA records and ordered a current examination to ascertain the current extent and severity of the Veteran's disability.  Consequently, the RO/AMC substantially complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

VA provided the Veteran with medical examinations in connection with his claim in 2006, 2007, and 2013.  The examinations are adequate for rating purposes because each contains a history obtained from the Veteran and a thorough examination relevant to the applicable rating criteria.  

There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

General Rating Principles

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  As will be discussed infra, the current disability has not significantly changed and will result in a uniform rating for the entire appeal period.  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Analysis

The Veteran's current urethral stricture disability is rated, by analogy, under DC 7599-7525, meaning that the criteria under DC 7525 will be applied to his symptoms.  See 38 C.F.R. § 4.27 (explaining and setting forth the procedure for assigning hyphenated ratings).  Under DC 7525, which applies to epididymo-orchitis, the symptoms are to be rated as a urinary tract infection under 38 C.F.R. § 4.115a.  See 38 C.F.R. § 4.115b, DC 7525 (2013).   

Section 4.115a of the Rating Schedule provides descriptions of various levels of disability in each of the symptom areas of renal or voiding dysfunctions, infections, or a combination of these.  Where DCs refer the decision maker to these specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  Since the areas of dysfunction do not cover all symptoms resulting from genitourinary disease, specific diagnoses may include a description of symptoms assigned to that diagnosis.  38 C.F.R. § 4.115a.

Under the criteria applicable to a urinary tract infection, a 10 percent rating is warranted when there is long-term drug therapy, one to two hospitalizations per year, and/or a requirement for intermittent intensive management.  A 30 percent rating is warranted when there is recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times per year), and/or requiring continuous intensive management.  More severe symptoms are to be rated as renal dysfunction.  38 C.F.R. § 4.115a.  First, the Board notes that the evidence shows that the Veteran does not have any renal dysfunction associated with his disability, thus the rating criteria pertaining to renal dysfunction is not for application. See id.

In addition to DC 7525, we also note the potential applicability of DC 7518, stricture of the urethra, which is to be rated as a voiding dysfunction.  38 C.F.R. § 4.115b, DC 7518.  Voiding dysfunction is rated as urine leakage, urinary frequency, or obstructed voiding based on the nature of the disability in question.  38 C.F.R. § 4.115a.  A 60 percent rating is assigned for disability requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  A 40 percent rating is assigned for disability requiring the wearing of absorbent materials which must be changed two to four times per day.  A 20 percent rating is assigned for disability requiring the wearing of absorbent materials which must be changed less than two times per day.  Id.

The record will show that in addition to a urinary tract infection, the Veteran has problems with both frequency and obstructed voiding as a result of his disability, but his frequency symptoms are the more predominant and will attain him the highest rating at this juncture.  See infra.

With regards to urinary frequency, a 10 percent rating is assigned for a daytime voiding interval of between two and three hours, or; awakening to void two times per night.  A 20 percent rating is warranted for a daytime voiding interval of between one and two hours, or; awakening to void three to four times per night.  Where there is a daytime voiding interval of less than one hour, or awakening to void five or more times per night, a maximum 40 percent rating is warranted.  Id.

Obstructed voiding entails ratings ranging from noncompensable to 30 percent.  A noncompensable evaluation is warranted for obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year.  A 10 percent rating is warranted for marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or a combination of the following: (1) post-void residuals greater than 150 cubic centimeters (cc's); (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc's per second); (3) recurrent urinary tract infections secondary to obstruction; (4) stricture disease requiring periodic dilatation every 2 to 3 months.  A 30 percent rating contemplates urinary retention requiring intermittent or continuous catheterization.  Id.

For the following reasons, after a careful consideration of the evidence, the Board finds that the Veteran's urethral stricture disability warrants a 20 percent disability rating due to his urinary frequency which is productive of daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  Id.  

A June 2004 testosterone stimulation study note revealed no history of UTIs.  The Veteran reported decreased stream and dribbling, nocturia.  His PSA was 3.0.  A history of diseases was noted as was current symptomatology of obstructive irritative voiding.  He had poor flow rate.  Another June 2004 medical note indicates that the Veteran can void fine and can empty his bladder well.  He was offered a cystoscopy to further delineate the urethral stricture and for further treatment, but the Veteran did not wish any further evaluation or treatment at that time.

The Veteran underwent a VA examination in May 2006 where he complained of frequent urination and nocturia at least three to four times, and polysuria where he has to go to the bathroom every one and a half to two hours in the morning.  He complained of poor stream, but denied any dysuria, pyuria, or hematuria.  He was given Bactrim for a questionable urinary tract infection (UTI) in February 2006, but urine examination and culture were negative.  For the past fifteen to twenty years, the Veteran claimed to go to Mexico to obtain Levaquin every ninety days and takes it for five days to prevent infection.  His last PSA drawn in May 2004 was within the normal range of 2.9.  The examiner indicated that the Veteran has an urethral stricture, most likely than not secondary to multiple episodes of diseases in service.  His present complaint was repeated episodes of UTIs which he is medicating with Levaquin.  The examiner noted that the Veteran's reported symptoms will not affect his ability to function in his normal occupational environment.  The Veteran is not working now mainly because of his back, right ankle, and PTSD.  

A review of SSA medical records reveal that the Veteran sought treatment from 2003 to 2004 with respect to UTIs.  

The Veteran underwent another VA examination in March 2007 where he presented with symptoms of frequent urinations, nocturia at least three times in the night, and also poor stream.  He denied dysuria or hematuria.  He has still been taking Levaquin.  The Veteran notices a burning sensation when urinating and penile discharge which is reversed with the medication.  There were no new diagnoses or new impressions.

January 2008 VA treatment records show that the Veteran had urinary frequency of every hour to an hour and a half, weak stream, nocturia (3 to 4 times at least) and strains, but not dysuria or hematuria.  He was noted to have recurrent UTIs and indicated that he takes antibiotic medication from Canada and Mexico for self-treatment.  In February 2008, the Veteran underwent an urethroplasty.  In September 2008, the Veteran was still complaining of recurrent UTIs.  

The Veteran underwent a VA examination in September 2013 where current complaints were decreased stream, hesitancy, and dysuria.  The last urinalysis showed no evidence of infection (September 2013).  The Veteran buys three different antibiotics without prescriptions and takes them for 7 to 10 days every three months.  He had mild chronic elevation of the PSA.  It was noted that he had voiding dysfunction but that such dysfunction did not cause urine leakage, use of an appliance, or caused urinary frequency.  It was noted that the voiding dysfunction caused signs or symptoms of obstructed voiding.  In this regard, he had hesitancy, slow or weak stream, decreased force of stream (but not markedly), and stricture disease without required dilatation.  However, it was indicated that he did not need dilatation since his urethroplasty in 2008.  He also had recurrent UTIs secondary to his obstruction.  He did not have a history of urethral or bladder calculi, recurrent symptomatic bladder or urethral infections (urinary obstruction) which he treats with long-term drug therapy.  The Veteran did not have bladder problems (injury, surgery, dysfunction), or tumors and neoplasms or scars related to his disorder.  His urinary disorder did not impact his ability to work.  

The Board has also given careful consideration of the lay evidence as well, to include the Veteran's wife's statement dated April 2006 attesting to her personal experience with infections due to the Veteran's UTIs.  She has also submitted evidence of her own infections.  

Based on the evidence of record, the Board finds that the predominant area of dysfunction is urinary frequency.  Since 2004, the Veteran has complained of nocturia, or night-time urination, and at the 2006 VA examination, the Veteran was noted to awaken to void three to four times per night.  He again reported these same symptoms at the 2007 VA examination and January 2008 doctor's visit.  Although we note that the recent 2013 VA examination did not list nocturia and the examiner's report seems to indicate that the Veteran's predominant symptomatology has to do with obstructed voiding (versus frequency), the evidence of record during the appeal period indicates that the Veteran predominantly and consistently has had problems with night-time voiding frequency.  This is rated at 20 percent, which is the highest rating warranted in light of the Veteran's symptomatology.  38 C.F.R. § 4.115a.  

The Board has considered the application of other diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Stricture of the urethra is rated as a voiding dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7518.  In this regard, the evidence shows that the Veteran does not use any appliances, such as absorbent materials or pads, thus the disability ratings pertaining to the use of such appliances do not apply here.  See 38 C.F.R. § 4.115a.

Although the Veteran also has consistent complaints of a weak stream, or decreased force stream, with recurrent urinary tract infections, he would still only be entitled to 10 percent under obstructed voiding, 38 C.F.R. § 4.155a.  As there is no evidence of urinary retention requiring imminent or continuous catheterization, he would not be entitled to the 30 percent rating under this criteria.  Likewise, the Veteran's UTI does not require drainage or frequent hospitalization (greater than two times per year), and/or requiring continuous intensive management.  Although the Veteran indicates that he obtains antibiotic treatment from other countries, he takes the medication for a specific amount of time before he begins the treatment again.  The medication is not continuous, and the Board notes that it was not prescribed by his treating physician in the United States.  We note that there is no evidence that a medical professional in Canada or Mexico has prescribed these medications in connection with continuous intensive management of his UTI.  Furthermore, despite his use of medication, there is a remarkable lack of evidence of actual infection.  There is nothing to establish that the Veteran is competent to confirm a diagnosis of infection or that a particular type of treatment is warranted for such infection.

As shown above, the Board has considered the Veteran's disability under other pertinent criteria, but finds that there are no other rating codes which either provide for an evaluation higher than the rating of 20 percent, or are appropriate for rating the Veteran's urethral stricture.  Accordingly, the most appropriate diagnostic code for rating purposes is DC 7518, which indicates to rate as voiding dysfunction.  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate. A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. The current evaluation contemplates the Veteran's urethral stricture symptoms of recurrent UTIs and associated voiding issues, as discussed above.  The record does not reflect hospitalizations due to the Veteran's disability.  With regard to whether there has been marked interference with employment, the evidence does not suggest as much.  As discussed above, there are higher or separate ratings available under other related DCs should the Veteran produce additional symptomatology, but the Veteran's current urethral stricture is not productive of such manifestations at this time.  DC 7518 sufficiently contemplates the Veteran's current disability picture, which is predominantly characterized by voiding dysfunction (urinary frequency).  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected urethral stricture under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.

ORDER

An increased evaluation of 20 percent for urethral stricture with urinary tract infections and prostatitis is granted, subject to the applicable law governing the award of monetary benefits.


____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


